Citation Nr: 1211321	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  09-42 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to an increased evaluation (rating) in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from March 1969 to March 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

On a VA Form 9 submitted in September 2009, the Veteran requested a hearing before the Board.  In September 2010, he clarified that he desired either a videoconference hearing or a Travel Board hearing, whichever could be scheduled first.  A Board videoconference hearing was scheduled for December 6, 2011 at the RO in Anchorage, Alaska, and the Veteran was notified of the date and time of the hearing; however, the Veteran did not report for the hearing.  

In January 2012, prior to promulgation of a decision, the Board received a statement from the Veteran indicating he was out of state when the letter notifying him of the December 2011 Board hearing arrived at his house, and that he had just now received the letter.  He requested that the videoconference hearing be rescheduled.   

Since such Board videoconference hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2011)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (2011).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2011), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the Anchorage RO, as the docket permits. 

The Veteran, and the representative on his behalf, has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


